


110 HR 3476 IH: Land Conveyance to Tennessee Act of

U.S. House of Representatives
2007-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3476
		IN THE HOUSE OF REPRESENTATIVES
		
			September 5, 2007
			Mr. Duncan introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To convey the parcel of real property known as the John
		  Sevier Range in Knox County, Tennessee, to the State of
		  Tennessee.
	
	
		1.Short titleThis Act may be cited as the
			 Land Conveyance to Tennessee Act of
			 2007.
		2.Conveyance of John
			 Sevier Range
			(a)AuthorizationThe Secretary of the Army may convey,
			 without consideration, to the State of Tennessee all right, title, and interest
			 of the United States in and to a parcel of real property, including any
			 improvements thereon and appurtenant easements thereto, consisting of
			 approximately 124 acres known as the John Sevier Range in Knox County,
			 Tennessee, if the State agrees to use such real property as a public firing
			 range and for associated recreational activities.
			(b)Reversionary
			 interestIf the Secretary determines at any time that the real
			 property authorized to be conveyed under
			 subsection (a) is not being used in accordance
			 with the terms of such conveyance under such subsection, all right, title, and
			 interest in and to such real property, including any improvements and
			 appurtenant easements thereto, shall, at the option of the Secretary, revert to
			 and become the property of the United States, and the United States shall have
			 the right of immediate entry onto such real property. A determination by the
			 Secretary under this subsection shall be made on the record after an
			 opportunity for a hearing.
			(c)Administrative
			 expensesIn accordance with section 2695 of title 10, United
			 State Code, the Secretary may accept amounts provided by the State to cover
			 administrative expenses incurred by the Secretary with respect to the
			 conveyance authorized under subsection (a), including survey expenses, expenses
			 related to environmental documentation, and other administrative expenses
			 related to such conveyance. Such amounts shall be credited, pursuant to
			 subsection (c) of section 2695 of such title, to the appropriation, fund, or
			 account from which such expenses were paid. If amounts are collected from the
			 State in advance of the Secretary incurring such expenses, and the amount
			 collected exceeds the expenses actually incurred by the Secretary, the
			 Secretary shall refund the excess amount to the State.
			(d)SurveyThe
			 exact acreage and legal description of the real property authorized to be
			 conveyed under
			 subsection (a) shall be determined by a survey
			 satisfactory to the Secretary and the State.
			(e)Additional terms
			 and conditionsThe Secretary may require such additional terms
			 and conditions in connection with the conveyance authorized under subsection
			 (a) as the Secretary considers appropriate to protect the interests of the
			 United States.
			
